Exhibit 10.1




ASSET AND INTELLECTUAL PROPERTY PURCHASE AGREEMENT




This Asset and Intellectual Property Purchase Agreement, hereinafter referred to
as the "Agreement", is made and executed on the following terms and conditions
among:




SMS Managment Services, LLC, a Nevada Limited Liability Company, whose corporate
office is located at 2580 Anthem Village Drive, Henderson, Nevada 89052,
hereinafter referred to as "SMS".




SmartData Corporation, a Nevada Corporation, whose corporate office is located
1436 Legend Hills Dr. Clearfield, Utah 84532, hereinafter referred to as
"SmartData".




"SMS and "SMARTDATA" are sometimes hereinafter collectively referred to as the
"Parties", and individually as a"Party".




Recitals




"SMS" legal owner of certain Intellectual Properties including a downdraft
gasifier that produces synthesis gas from municipal waste, sewage, sludge,
processing plant renderings, animal manure, and other environmentally
troublesome products, hereinafter referred to as "Intellectual
Property/Properties". (Exhibit A)




"SMARTDATA", established in 1987, is an company focused on intellectual property
research and development. "SMARTDATA" operations include the acquisition,
development, marketing and licensing of intellectual properties. Looking to the
future, "SMARTDATA" is seeking entry into the alternative fuel arena.




Whereas, the "Parties" are desirous of entering into this "Agreement", wherein
"SMARTDATA" will purchase the Intellectual Property/Properties and the prototype
unit of "SMS".




Now Therefore, the "Parties" hereby agree as follows:




Offer and Acceptance




The "Parties" specifically offer, accept and agree to all of the terms,
conditions, and provisions of this "Agreement".




Consideration




The consideration of the stock conveyance, acts, mutual promises, covenants and
conditions contained herein, and in further consideration of the mutual
performance thereof, together with other good and valuable consideration, the
receipt thereof, is agreed upon by the "Parties" as legal, adequate, and
sufficient.




The "Agreement"




1.

Parties: The "Parties" to this "Agreement" are: SMS Management Services, LLC,
 and SmartData Corporation.




2.

Sale of Intellectual Property/Properties & Prototype: "SMARTDATA" agrees to
purchase all the rights title and interest of the "Intellectual
Property/Properties" and the prototype unit of "SMS" for 715,320 shares of
"SMARTDATA" $0.001 par value common stock and the assumption of $156,900 in
liabilities due to Petersen Incorporated for the engineering and construction of
the working prototype of the Gasifier.




3.

Non Compete Provision: The undersigned "SMS" and each of its signing Members
agree not to compete with "SMARTDATA", or commence, either as an individual or
through a new entity, any operation that would be in direct competition with
"SMARTDATA" and the licensed  "Intellectual Properties" for a period of five (5)
years from the date of execution of this "Agreement".




4.

Acts, Procedures, and Duties of "SMARTDATA": "SMARTDATA" is to:




4.01 Conduct and perform the terms and conditions as set-forth in this
"Agreement" with the utmost professionalism, honesty, and forthrightness as is
mandated by industry standards pertaining to this undertaking.




4.02 Upon execution of this "Agreement", "SMARTDATA" will immediately commence
funding for further engineering and testing of the working prototype of the
gasifier.








--------------------------------------------------------------------------------




4.03 Continually oversee, maintain protect, preserve and safeguard the "SMS"
"Intellectual Properties".




4.04 Be responsible for complying with all laws, in particular with those laws
applicable to the activities described under this "Agreement".




4.05 Use its best efforts to effectuate and comply with all of the terms and
conditions of this "Agreement", and with all laws of the respective countries
involved.




5.

Time of Essence: The "Parties" agree that time is of the essence in executing
this "Agreement"




6.

Waiver. No delay or omission on the part of "Parties" in exercising any right
hereunder shall operate as a waiver of such right or any other right. A waiver
by the "Parties" of a provision of this "Agreement" shall not prejudice or
constitute a waiver of the "Party's" right otherwise to demand strict compliance
with that provision or any other provision of this "Agreement".




7.

Execution Venue and Choice of Law. This "Agreement" is executed and entered into
and governed  by the laws of the State of Nevada as to any dispute or unresolved
issue.




8.

Severability. If a court of competent jurisdiction finds any provision of this
"Agreement" to be invalid or unenforceable as to any circumstance, such finding
shall not render that provision invalid or unenforceable as to any other
circumstances. If feasible, any such offending provision shall be deemed
modified to be within the limits of enforceability or validity; however, if the
offending provision cannot be so modified, it shall be stricken and all other
provisions of this Agreement in all other respects shall remain valid and
enforceable.




9.

Commissions and Fees. The "Parties" represent and acknowledge that there are no
fees or commissions to be paid to any person or entity resulting from the
execution and entry of the "Parties" into this" Agreement".




10.

Taxes. The "Parties" agree that each "Party" shall be individually and
respectively responsible for any and all taxes from Federal, State or local that
otherwise that might be owed accessed to a "Party", and each "Party" agrees to
hold the other "Parties" harmless from any collection process of any said tax.




11.

Litigation. Each "Party" states that there are no lawsuits, proceedings, or
governmental investigations pending or threatened against them.




12.

Agreement Not Unconscionable. It is agreed by "Parties" that the terms and
conditions of the "Agreement" are not unconscionable to any "Party".




13.

Entire Agreement. This instrument embodies the whole agreement of the "Parties".
There are no promises, terms, conditions, or obligations other than those
contained herein. This "Agreement" supersedes all previous communications,
representations, or agreements, either verbal or written between the "Parties"
hereto. Any agreement entered into between "Parties" after the date of this
"Agreement", must be in writing, signed by the "Parties" hereto, and added to
this "Agreement" as an addendum.




14.

Authority and Binding Effect. The execution, delivery, and performance of this
"Agreement" by the "Parties" have been duly authorized by all necessary action
of the respective entities/companies all are enforceable in accordance with
their terms. Such execution, delivery, and performance do not require the
consent or approval of any other person or governmental agency or authority.
Each signing Party has the capacity and authority to execute this "Agreement".
This "Agreement" is binding upon the "Parties" hereto, and is legally
enforceable in accordance with the respective terms hereof.








--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the "Parties" have caused this "Agreement" to be duly
authorized and executed on the day, month and year hereinafter set-forth.




SMS Managment, LLC




By: /s/ Sherree Schultz

Dated: March 25, 2014




Title: Manager







SmartData Corporation




By: /s/ Bruce Lyberrt

Dated: March 25, 2014




Title: Director







By: /s/ Zachary Bradford

Dated: March 25, 2014




Title: Director





--------------------------------------------------------------------------------

EXHIBIT A




Intellectual Property/Properties




·

Patent # 8,105,401 'Parallel Path, Downdraft Gasifier Apparatus and Method'

·

Patent # 8,518,133 'Parallel Path, Downdraft Gasifier Apparatus and Method'  

·

32 inch Downdraft Gasifier



